Citation Nr: 9929132	
Decision Date: 10/08/99    Archive Date: 10/21/99

DOCKET NO.  94-28 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for a skin disorder as 
secondary to Agent Orange exposure.

4.  Entitlement to service connection for headaches as 
secondary to Agent Orange exposure.

5.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and friend, M.H.


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran had active service from September 1968 to 
September 1970.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1994 rating decision of the Atlanta, 
Georgia Department of Veterans Affairs (VA) Regional Office 
(RO).

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in August 1994.  The veteran, 
his friend, and his representative appeared before a hearing 
officer at a hearing at the RO in September 1996.


FINDINGS OF FACT

1.  Competent evidence showing a nexus between the veteran's 
low back disorder and active service is not of record.

2.  Competent evidence showing a nexus between the veteran's 
gastrointestinal disorder and active service is not of 
record.

3.  Competent evidence of a skin disorder, including as a 
residual of exposure to Agent Orange, is not of record.

4.  Competent evidence of a disorder manifested by headaches, 
including as a residual of exposure to Agent Orange, is not 
of record.

5.  The record contains no credible supporting evidence of 
the claimed inservice stressors.

6.  The veteran did not engage in combat.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a low back disorder.  
38 U.S.C.A. § 5107(a) (West 1991).

2.  The veteran has not submitted a well grounded claim of 
entitlement to service connection for a gastrointestinal 
disorder.  38 U.S.C.A. § 5107(a) (West 1991).

3.  The veteran's claim of entitlement to service connection 
for a skin rash disorder as a result of exposure to 
herbicides, to include as due to exposure to Agent Orange, is 
not well grounded.  38 U.S.C.A. § 5107 (West 1991).

4.  The veteran's claim of entitlement to service connection 
for headaches as a result of exposure to herbicides, to 
include as due to exposure to Agent Orange, is not well 
grounded.  38 U.S.C.A. § 5107 (West 1991).

5.  PTSD was not incurred or aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1154, 5107 (West 
1991); 38 C.F.R. §§ 3.303, 3.304 (1998).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a low back 
disorder, a gastrointestinal disorder, headaches and a skin 
disorder as a result of his exposure to Agent Orange in 
Vietnam,  PTSD.  It is necessary to determine if he has 
submitted a well grounded claim with respect to each issue.

In making a claim for service connection, the veteran has the 
burden of submitting evidence sufficient to justify a belief 
by a fair and impartial individual that the claim is well 
grounded.  38 U.S.C.A. § 5107(a).  A well grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Murphy v. Derwinski, 1 Vet. 
App. 78, 81 (1990).

A well grounded claim for service connection generally 
requires competent evidence of a current disability; proof as 
to incurrence or aggravation of a disease or injury in 
service, as provided by either lay or medical evidence, as 
the situation dictates; and competent evidence as to a nexus 
between the inservice injury or disease and the current 
disability.  Cohen v. Brown, 10 Vet. App. 128, 137 (1997); 
Caluza v. Brown, 7 Vet. App. 498 (1995) aff'd per curiam, 78 
F.3d 604 (Fed.Cir. 1996) (table); see also 38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303 (1998); Layno v. Brown, 6 Vet. App. 
465 (1994); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Alternatively, the nexus between service and the current 
disability can be satisfied by evidence of continuity of 
symptomatology and medical or, in certain circumstances, lay 
evidence of a nexus between the present disability and the 
symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 495 
(1997).

Moreover, establishing a well grounded claim for service 
connection for a particular disability requires more than an 
allegation that the particular disability had its onset in 
service.  It requires evidence relevant to the requirements 
for service connection cited above and of sufficient weight 
to make the claim plausible and capable of substantiation.  
Tirpak v. Derwinski, 2 Vet. App. 609 (1992); see also Murphy, 
1 Vet. App. at 81.  An injury during service may be verified 
by medical or lay witness statements; however, the presence 
of a current disability requires a medical diagnosis; and 
where an opinion is used to link the current disorder to a 
cause during service, a competent opinion of a medical 
professional is required.  Grottveit v. Brown, 5 Vet. App. 
91, 92-93 (1993).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991).  For the showing of chronic 
disease in service, there is required a combination of 
manifestations sufficient to identify the disease entity and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  38 C.F.R. § 3.303(b).  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  Id.   Service connection may 
also be granted for any disease diagnosed after service when 
all the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (1998).  Presumptive periods 
are not intended to limit service connection to diseases so 
diagnosed when the evidence warrants direct service 
connection.  The presumptive provisions of the statute and VA 
regulations implementing them are intended as liberalizations 
applicable when the evidence would not warrant service 
connection without their aid.  38 C.F.R. § 3.303(d) (1998).

Although the veteran has contended that he experienced rocket 
attacks and ambushes while on convoy, the veteran's DD214 
indicates that he served in Vietnam for one year as a cargo 
handler and does contain any indicia of combat, such as a 
Purple Heart or Combat Infantryman Badge.  There is no other 
confirmatory evidence of combat.  Thus, as the evidence of 
record does not indicate that he served in combat, 38 
U.S.C.A. § 1154(b) (West 1991) is not applicable in this 
case.

I.  Low back disorder

Service medical records indicate that the veteran was seen 
complaining of backache in November 1969.  The diagnosis was 
urinary tract infection.  There were no other complaints or 
findings pertaining to the back during service.  At his June 
1970 separation examination, the evaluation of the 
musculoskeletal system was normal. A low back disorder was 
not diagnosed during service.
 
Private medical records from June to August 1991 show 
treatment for complaints of low back pain and left leg pain 
after lifting blocks at work.  The physician specifically 
noted that the veteran reported that he had had no previous 
back or neck injuries.  In June 1991, the diagnosis was 
lumbar strain with probably some degree of myofascial pain 
and rule out occult lumbar disc herniation.  In a late June 
1991 note, the examiner indicated that the veteran reported 
that he had injured his neck and back in an auto accident in 
May 1991 and had neglected to mention this.  At that time, he 
complained of pain in the lower left back without radiation.  
A CT scan revealed a mild bulging disc at L5-S1.  In August 
1991, the veteran was released for regular work.  

In a November 1991 letter, a private neuropsychiatrist, W.S., 
M.D. stated that he had treated the veteran since September 
1991 for complaints of back and leg pain, left thigh pain and 
cramps, right hand numbness, restlessness, and difficulty 
thinking.  Dr. S indicated that the veteran had sustained an 
injury at work in April 1991 and had not been to return to 
work.  On evaluation, there was tenderness and muscle spasms 
in the cervical and lumbar spine areas, bilateral sciatic 
notch tenderness, coccygeal tenderness, and decreased ranges 
of motion of the cervical and lumbar spine. 

A December 1992 VA x-ray evaluation of the lumbosacral spine 
revealed a normal lumbosacral spine.  At a January 1993 VA 
examination, the veteran reported that he began experiencing 
low back pain after lifting heavy objects during service.  He 
further stated that he experienced a recurrence of low back 
recently after lifting heavy objects.  On evaluation, there 
was no pain on pressure of the lumbar back and he walked with 
a normal gait.  The examiner noted some slight spasm of the 
lumbar paravertebral muscles, but there was no obvious 
malalignment of the spine.  Range of motion exercises 
revealed forward flexion to 70 degrees, backward extension to 
10 degrees, lateral flexion to 15 degrees, and rotation to 15 
degrees.  The diagnosis was low back strain.

VA medical records from January 1993 to November 1993 show 
complaints of low back pain.  The diagnoses included chronic 
low back pain and degenerative joint disease of the cervical 
and lumbosacral spine.

At his August 1994 hearing, the veteran testified that he had 
back pain in service and attempted to seek treatment at that 
time, he stated that his back bothered him for several years, 
and that he again injured his back at work in 1991 when 
lifting heavy objects.

A May 1995 VA Medical Center (VAMC) discharge summary reveals 
that during his hospitalization for PTSD, he complained of 
back pain and reported a history of back disc disease.  A 
routine physical examination revealed normal findings.  
Diagnoses included back pain and disc disease at L3, L4, and 
L5.

A November 1995 VAMC discharge summary indicates that during 
his hospitalization for PTSD, the veteran reported a history 
of chronic low back pain.  Diagnoses at discharge include 
lower back pain secondary to L3, L4, and L5 spinal disc 
disease.

The veteran maintains that he injured his low back when 
lifting heavy objects in service.  The veteran is competent 
to report on that which he has personal knowledge, that is 
what comes to him through his senses.  Layno v. Brown, 6 Vet. 
App. 465, 470 (1994).  However, his statement that his 
current low back disorder resulted from an incident during 
service cannot serve to well ground the claim because he is 
not competent to make such an allegation, as this requires 
competent medical evidence which indicates that the claim is 
plausible or possible.  Caluza, 7 Vet. App. at 507; see also 
Robinette v. Brown, 8 Vet. App. 69, 77 (1995); Edenfield v. 
Brown, 8 Vet. App. 384 (1995); Grottveit v. Brown, 5 Vet.App. 
91, 93 (1993).  In the instant case, a July 1991 CT scan 
revealed a bulging disc at L5-S1, and the veteran has been 
subsequently variously diagnosed with lumbar strain, disc 
disease at L3-5, and degenerative joint disease of the 
lumbosacral spine.  However, there is no competent evidence 
linking the current low back disorder to service.  The 
veteran's attempts to link the post service findings to 
service are not competent and do not establish a well 
grounded claim.  As there is no competent medical evidence 
showing a nexus of the veteran's low back disorder to his 
service, the veteran's claim for service connection for a low 
back disorder is not well grounded.  Accordingly, the claim 
is denied.

II.  Gastrointestinal disorder

Service medical records indicate that the veteran was seen 
complaining of stomach pain in November 1969.  The diagnosis 
was amoebic dysentery.  There were no other relevant 
complaints or findings during service.  At his June 1970 
separation examination, the evaluation of the 
gastrointestinal system was normal.

At a January 1993 VA examination, the veteran reported that 
he began experiencing upper mid epigastric pain approximately 
2 to 3 years ago.  He stated that he had been diagnosed with 
a duodenal ulcer.  On evaluation, the abdomen was soft with 
normal bowel sounds and there were no enlargements, masses, 
tenderness, or rigidity.  An upper gastrointestinal series 
revealed prominence of the rugal folds in the body and antrum 
of the stomach consistent with mild gastritis and persistent 
filling defect along the greater curvature at the mid body 
level, associated with mucosal irregularity.  A history of 
duodenal ulcer was diagnosed.

VA medical records from January to March 1993 show treatment 
for gastric tenderness.  The assessment was non-steroid anti-
inflammatory drug induced mucosal injury.  An endoscopy 
revealed normal findings.

At his August 1994 and September 1996 hearings, the veteran 
testified that he was hospitalized during service for a 
stomach disorder, possibly food poisoning.  The veteran 
further testified that he first sought treatment for a 
stomach disorder after his discharge from service 
approximately 2-3 years ago.  The veteran reported that he 
has been told he has an ulcer.

The veteran maintains that he was treated for a stomach 
problem during service.  The veteran is competent to report 
on that which he has personal knowledge, that is what comes 
to him through his senses.  Layno, 6 Vet. App. at 470.  
However, his statement that his current gastrointestinal 
disorder resulted from service cannot serve to well ground 
the claim because he is not competent to make such an 
allegation, as this requires competent medical evidence which 
indicates that the claim is plausible or possible.  Caluza, 7 
Vet. App. at 507; see also Robinette, 8 Vet. App. at 77; 
Edenfield, 8 Vet. App. 384; Grottveit, 5 Vet.App. at 93.  In 
the instant case, a January 1993 upper gastrointestinal 
series revealed mild gastritis.  In addition, a history of a 
duodenal ulcer has been diagnosed.  However, there is no 
competent evidence linking the current gastrointestinal 
disorder to service.  The veteran's attempts to link the post 
service findings to service, including testimony, are not 
competent and do not establish a well-grounded claim.  As 
there is no competent medical evidence showing a nexus of the 
veteran's gastrointestinal disorder to his service, the 
veteran's claim for service connection for a gastrointestinal 
disorder is not well grounded.  Accordingly, the claim is 
denied.
 
III.  Skin rash

The veteran has contended that he has developed a skin rash 
disorder as a result of exposure to Agent Orange during 
service and is entitled to service connection thereto.

With respect to Agent Orange, the Board notes that a veteran 
who, during active service, served in the Republic of Vietnam 
during the Vietnam era, and has a disease listed at 38 C.F.R. 
§ 3.309(e) (1998), shall be presumed to have been exposed 
during such service to an herbicide agent, unless there is 
affirmative evidence to establish that he was not exposed to 
any such agent during service.
Diseases that have been positively associated with Agent 
Orange exposure are chloracne or other acneform diseases 
consistent with chloracne, porphyria cutanea tarda, Hodgkin's 
disease, non-Hodgkin's lymphoma, respiratory cancers, 
multiple myeloma, and soft-tissue sarcomas.  38 C.F.R. §§ 
3.307(a)(6), 3.309(e)(1998).  No condition other than one 
listed in 38 C.F.R. § 3.309(a) will be considered chronic. 38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116 (West 1991); 38 
C.F.R. § 3.307(a) (1998).

Service medical records show no complaints or diagnoses of a 
skin rash.  At the time of the veteran's June 1970 separation 
examination, an evaluation of the skin was normal.  
Subsequent to service discharge, the record contains no 
findings or treatment of any skin rash disorder as a result 
of exposure to Agent Orange.  At his August 1994 and 
September 1996 hearings, the veteran testified that he was 
exposed to Agent Orange in Vietnam and now has a skin 
disorder as a result of such.  He further reported that he 
has not received medical treatment for such skin disorder and 
has only treated it with over-the-counter medication.

The United States Court of Appeals for Veterans Claims 
(Court) determined that the Veterans' Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727- 29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed.Cir. 1994).  Although the veteran has stated 
that he has a skin rash disorder as a result of his exposure 
to herbicides including Agent Orange, his statements cannot 
serve to well ground the claim because he is not competent to 
make such an allegation, as this requires competent medical 
evidence which indicates that the claim is plausible or 
possible.  See Caluza, 7 Vet. App. at 507.

As the veteran served with the Army in the Republic of 
Vietnam, the Board acknowledges his possible exposure to 
herbicides.  However, there is no competent evidence of 
record of a diagnosis of any skin rash disorder as a residual 
of exposure to herbicides, including Agent Orange.  In fact, 
he has not produced competent evidence that he has a skin 
disability of any kind.  His own assertions, even when sworn, 
are not competent to establish a current disability.  Chelte 
v. Brown, 10 Vet. App. 268 (1997).  In the absence of proof 
of a current disease or injury, there can be no valid claim.  
See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Therefore, the Board concludes that the veteran's claim for 
service connection for a skin rash disorder as a residual of 
exposure to herbicides, to include Agent Orange, is not well 
grounded.  Accordingly, the claim for service connection for 
a skin rash disorder as a residual of exposure to herbicides 
include Agent Orange, is denied.  38 U.S.C.A. § 5107 (West 
1991).  

IV.  Headaches

Service medical records show no complaints or diagnoses of 
headaches.  At the time of the veteran's June 1970 separation 
examination, an evaluation of the neurological system was 
normal.  

In a July 1991 letter, a private neuropsychiatrist reported 
that he had treated the veteran for complaints of headaches, 
low back and leg pain, restlessness, and trouble sleeping.

A July 1993 VA medical record indicates that the veteran was 
seen complaining of a headache following a spinal injection 
for a CT scan.  The impression was spinal headache.

VAMC discharge summaries dated in May 1995 and November 1995 
indicate that at the time of the veteran's hospitalization 
for PTSD, the veteran complained of sharp shooting headaches.  
These VAMC reports do not contain diagnoses of a headache 
disorder or findings attributing the veteran's headaches to 
another disorder. 

At his August 1994 and September 1996 hearing, the veteran 
testified that he has had headaches for many years but has 
not sought medical treatment for such.  He further testified 
that he treated his headaches with over-the-counter 
medication.

As noted above, although the veteran has stated that his 
headaches are the residuals of his exposure to Agent Orange, 
his statements, including testimony, cannot serve to well 
ground the claim because he is not competent to make such an 
allegation.  This competent requires medical evidence which 
indicates that the claim is plausible or possible.  See 
Caluza, 7 Vet. App. at 507.  As the veteran served with the 
Army in the Republic of Vietnam, the Board acknowledges his 
possible exposure to herbicides.  While a VA medical record 
does indicate that the veteran was seen for complaints of a 
headache, the diagnosis was spinal headache, thus attributing 
the headache to the veteran's recent spinal injection for a 
CT scan.  However, there is no competent evidence of record 
of a diagnosis of any headache disorder as a residual of 
exposure to herbicides, including Agent Orange.  In the 
absence of proof of a current disease or injury, there can be 
no valid claim.  See Brammer v. Derwinski, 3 Vet. App. 223, 
225 (1992).  Therefore, the Board concludes that the 
veteran's claim for service connection for headaches as a 
residual of exposure to herbicides, to include Agent Orange, 
is not well grounded. Accordingly, the claim for service 
connection for headaches as a residual of exposure to 
herbicides include Agent Orange, is denied.  38 U.S.C.A. § 
5107 (West 1991).  
  
V.  PTSD

The veteran has contended that he has PTSD as the result of 
stressors experienced during his service in Vietnam.  In the 
instant case, the Board finds that the veteran's claim is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a) 
(West 1991).  That is, he has presented a claim which is 
plausible.  The veteran has alleged stressors and PTSD has 
been diagnosed based on such claimed stressors. 

Service connection for PTSD requires (1) medical evidence 
establishing a clear diagnosis of the condition; (2) credible 
supporting evidence that the claimed in-service stressor 
actually occurred; and (3) a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1998); see Cohen v. 
Brown, 10 Vet. App. 128, 138 (1997); see also Moreau v. 
Brown, 9 Vet. App. 389 (1996).

As to credible supporting evidence that the claimed inservice 
stressors actually occurred, the nature of this evidence will 
vary, depending on whether it can be determined that the 
veteran "engaged in combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 1991).  When it is determined 
that the veteran engaged in combat and the claimed stressors 
are related to that combat, the veteran's lay testimony 
regarding claimed stressors generally must be accepted as 
conclusive as to their occurrence.  Cohen, 10 Vet. App. at 
146.  However, this rule does not apply in cases in which (1) 
the veteran's descriptions of stressors are not consistent 
with the circumstances, conditions, or hardships of service 
or (2) the Board finds clear and convincing evidence that the 
particular claimed stressful event did not occur.  Id. at 
147.  When it is determined that the veteran did not engage 
in combat, credible supporting evidence showing that his 
claimed inservice stressors actually occurred is required for 
him to prevail.  Id.  His lay testimony alone is not enough 
to establish that the stressors actually occurred.  Id.  The 
determination of combat status is a question to be decided on 
the basis of the evidence of record in each case.  Id. at 
146.  

Service medical records show no complaints, findings, or 
diagnoses of PTSD during service and at the time of the 
veteran's June 1970 separation examination, a psychiatric 
evaluation was normal.  

Clinical documentation of record indicates that the veteran, 
in September 1991, was diagnosed with more than moderate 
anxiety and depression secondary to physical diagnoses 
pertaining to his back and his employment situation.  

In a May 1993 VA examination, the veteran reported that he 
could not sleep and had nightmares of Vietnam.  He reported 
that in Vietnam, he was a truck driver on a convoy, served on 
guard duty, and patrols.  He stated that his convoy was 
ambushed, there were rockets hitting the base often, that he 
shot at people often, that a friend named Joseph Munson was 
killed by a rocket, and another friend Robert was killed on 
patrol.  The examiner indicated that there was sufficient 
material to offer a diagnosis of PTSD.  Subsequent VA and 
private medical records show continued diagnoses of PTSD, as 
well as major depression.  

VAMC discharge summaries from May and November 1995 indicate 
that the veteran reported Vietnam experiences including 
viewing and moving around dead bodies, dangerous combat 
engagement wherein quite a few fellow soldiers were killed, 
being in crossfire, and being ambushed.  Vietnam combat was 
the reported stressor in the diagnoses of PTSD and major 
depression.

The veteran's DD214 shows that he served in Vietnam as a 
cargo handler.  It indicates that he was awarded the National 
Defense Service Medal (NDSM), Vietnam Service Medal (VSM), 
Vietnam Campaign Medal (VCM) w/60 device, and Good Conduct 
Medal (GCMDL).  He was not awarded the Purple Heart, Combat 
Infantryman Badge, or similar combat citation, so the claimed 
stressors require verification.  

In August 1994, the Environmental Support Group (ESG) 
provided information including unit and operational command 
documentation indicating that personnel from that command 
were wounded when a convoy was ambushed in August 1969, that 
Da Nang and Quang Tri, areas in which the veteran was 
stationed, received rocket/mortar fire during the veteran's 
tour in Vietnam, and that a Joseph Munson (a member of the 
1st Calvary Division) was killed in March 1970 as a result of 
a non-combat related grenade detonation.  The ESG could only 
verify that the veteran was a cargo handler during his 
Vietnam tour, it could not verify whether he served on guard 
duty or was a truck driver during this period.  The attached 
unit history for the periods from January 1969 to December 
1970 do not mention personnel being attacked or sustaining 
casualties while the veteran was attached to it from May 2, 
1969 to April 2, 1970.  The veteran's personnel records 
reveal that he was in casual status enroute to USARPAC on 
April 3, 1969, was assigned to 403rd Trans Co. on May 2, 
1969, and was on casual status enroute to CONUS on April 3, 
1970.

In this case, the record does not support the veteran's 
statements as to his stressors.  While it confirms that 
Munson was killed, it is noted that Munson was in a separate 
unit and command than the veteran and did not die in the 
circumstances claimed by the veteran.  Moreover, the veteran 
does not indicate in any of his statements that he was 
actually present at the time of either of his friends' 
deaths.  Further, while mortar and rocket attacks were 
reported in the areas where the veteran's unit was operating, 
the unit histories show no reports of personnel being killed 
or wounded due to such attacks.  As for the ambush to convoy, 
again the veteran's specific unit history does not support 
his statement.  In reviewing the evidence, the Board finds 
that the veteran's service records do not indicate he was 
engaged in combat.  The ESG evidence shows the lay statements 
as to stressors are not consistent with the actual 
circumstances of the veteran's service.  Those records, made 
in the course of official business at the time of the 
occurrence are more probative than the veteran's recent 
recollection long after the events occurred.  Moreover, when 
the veteran was requested, on several occasions, to provide 
additional specifics as to the who, what and where, of his 
combat experiences, the veteran responded that he could not 
remember all of the particular details.  Due to the veteran's 
inability to provide specifics as to his alleged combat 
experiences, the RO was unable to verify his claimed 
stressors.  The Board notes that any further attempts at 
verification by the RO would be useless due to the veteran's 
impairment of memory.  Accordingly, the Board concludes that 
the veteran did not engage in combat.  

The Board is fully aware that PTSD has been diagnosed.  
However, the grant of service connection requires more than a 
diagnosis.  The veteran was not in combat and has no indicia 
of combat.  The incidents described by him as stressors are 
unsupported by the available record and are not verified or 
verifiable.  Therefore, there is no credible supporting 
evidence.  The fact that examiners accepted his statements is 
not determinative.  Wood v. Derwinksi, 1 Vet. App. 190, 193 
(1991).  In the absence of combat or credible supporting 
evidence of stressors, service connection for PTSD is not 
warranted.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.

VI Doctrine of Doubt

When all the evidence is assembled, the Secretary, is then 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either event, or whether a [] preponderance of 
the evidence is against the claim, in which case the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
The doctrine of doubt was addressed in the PTSD issue.  
However, because the other issues did not give rise to a 
well-grounded claim, the doctrine of doubt does not come into 
play.  In fact, the doctrine of doubt is antithetical to a 
not well-grounded claim.  When addressing whether a claim is 
well grounded, after establishing competency of the evidence, 
truth is accepted.  At the merits stage there is weighing and 
balancing of the evidence.  It is only at the merits stage 
that there is weighing and balancing of evidence.  However, 
when the claim is, in fact, not well grounded, there is no 
evidence to weigh or balance. 


ORDER

Service connection for a low back disorder is denied.  
Service connection for a gastrointestinal disorder is denied.  
Service connection for a skin rash disorder is denied.  
Service connection for headaches is denied.  Service 
connection for PTSD is denied.




		
	H. N. SCHWARTZ 
	Member, Board of Veterans' Appeals







